GREEVY, P. J. and WOOD, J„
Plaintiff, Greater Williamsport Association of Concerned Citizens, Inc., filed an action in mandamus to compel the Redevelopment Authority of the City of Williamsport and the City of Williamsport, defendants, to file “an audit of the financial transactions of the Redevelopment Authority of the City of Williams-port with full public disclosure.”
The matter is now before the court on preliminary objections filed by the City of Williamsport setting forth that the “complaint fails to state a cause of action against the City of Williamsport,” and preliminary objections filed by the Redevelopment Authority of the City of Williamsport raising the defense of lack of capacity to sue, and secondly, in the nature of a demurrer setting forth that the complaint “fails to aver that the defendant Redevelopment Authority of the City of Williamsport, has violated any legal duty.”
Mandamus is an action designed to compel public officers and others to perform established public duties. The primary requisites of the action are that plaintiff has a legal right to enforce which is specific, well defined and complete, and that a corresponding duty rests upon defendant. See Commonwealth, ex rel. Spector v. Martin, 426 Pa. 102 (1967). However, the remedy is available to an individual in his private capacity only when he has an interest apart from that of the public at large and only when no adequate remedy at law is available. See Dorris v. Lloyd (No. 1), 375 Pa. 474 (1953).
It does not appear that there is a duty imposed upon defendants to make such an audit as prayed *591for in this action. Nor does it appear that plaintiff has an interest independent and apart from that of the public at large.
In view of the above, we need not discuss the other reasons set forth.
ORDER
And now, May 21, 1970, the prehminary objections filed by defendants are sustained. The complaint of plaintiff is dismissed.